ORDER

PER CURIAM.
AND NOW, this 1st day of March, 2011, the Petition for Allowance of Appeal filed at 75 MAL 2010 is GRANTED. The issue, reworded for clarity, is:
Whether the Superior Court, in reversing the order of the trial court and granting the bellwether plaintiffs a new trial with the remaining 41 plaintiffs, erred and improperly substituted its own judgment for that of the trial court concerning how to fairly and equitably protect the interests of all parties, while managing the resources of the trial court?
Oral argument on the above issue is to be consolidated with 84 MAL 2010.